Citation Nr: 0009443	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  99-08 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
coronary artery disease with a myocardial infarction, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability rating for left 
facial weakness as a result of carotid artery occlusive 
disease with bypass and status-post cerebrovascular accident, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for left 
upper extremity disability as a result of carotid artery 
occlusive disease with bypass and status-post cerebrovascular 
accident, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased disability rating for left 
lower extremity disability as a result of carotid artery 
occlusive disease with bypass and status-post cerebrovascular 
accident, currently evaluated as 20 percent disabling.  

(The issue of entitlement to payment or reimbursement of 
medical expenses incurred on about August 26, 1994, and on 
September 7, 1994, at Camden-Clark Memorial Hospital is the 
subject of a separate decision by the Board.)  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

The veteran served on active military duty from June 1961 to 
June 1965 and from July 1980 to July 1983.  This appeal 
arises from a December 1998 rating decision of the 
Huntington, West Virginia, regional office (RO).  


Coronary Artery Disease (CAD) with a Myocardial Infarction 
(MI)

The veteran's service-connected CAD with MI is currently 
evaluated as 30 percent disabling.  At a November 1998 VA 
examination, the veteran noted that he had had a heart attack 
in 1983, was hospitalized for 28 days, but did not undergo 
surgery.  At this recent VA examination, the veteran 
complained of a worsening of shortness of breath with 
exertion.  He claimed that he could not do anything.  In 
particular, he reported that he could not walk more than 
100 yards, run, or climb stairs.  Physical examination of the 
veteran's heart demonstrated that first and second heart 
sounds were heard, that there was no murmur or gallop, and 
that he had a regular rate and rhythm of 60.  The examiner, 
who found no signs of heart failure, diagnosed status-post 
surgery for coronary artery disease.  

Following the November 1998 VA examination, the veteran 
reported an increase in his cardiac symptomatology.  
Specifically, in the notice of disagreement which was 
received at the RO in January 1999, the veteran asserted that 
he could not walk more than 100 feet at a time without 
resting.  Additionally, at a June 1999 hearing, he testified 
that he continued to take medications for his heart and that 
he just "run[s] out of air" when he tries to walk.  
T. at 18-19, 26-27.  

Moreover, in both the substantive appeal which was received 
at the RO in May 1999, as well as at the June 1999 hearing, 
the veteran contended that the examination that he had 
undergone was inadequate for rating purposes.  See, e.g., 
T. at 10-11.  In this regard, the Board notes that the RO has 
evaluated the veteran's service-connected heart disability 
under the diagnostic code which rates impairment resulting 
from arteriosclerotic heart disease (coronary artery 
disease).  According to this code, several factors must be 
considered, including the amount of workload (measured in 
metabolic equivalents) which results in dyspnea, fatigue, 
angina, dizziness, or syncope.  38 C.F.R. § 4.104, Code 7005 
(1999).  Additionally, left ventricular dysfunction with an 
ejection fraction of less than 50 percent, or the frequency 
of congestive heart failure are considerations that must be 
undertaken.  Id.

At the November 1998 examination, the veteran was not able to 
perform the exercise stress test, and he refused a Persantine 
test.  Nevertheless, the Board is constrained to rate the 
veteran's disability in accordance with the criteria noted 
above.  Given the veteran's allegation of worsening since 
November 1998, and because more information is needed to 
apply the applicable rating criteria, further evidentiary 
development is required.  

Left Facial Weakness

At the November 1998 examination, the veteran noted that, 
following a stroke in 1984, he could not move the left side 
of his body and that "later on this improved to a certain 
degree."  He did not provide any complaints specific to left 
facial weakness.  On examination, the examiner simply noted 
that the neurological evaluation revealed "some defects as 
mentioned above from the stroke" but no new findings.  The 
examiner diagnosed, in pertinent part, status-post stroke and 
some residual effects from the stroke on the left side of the 
body.  

Following this examination, the veteran noted specific 
problems with his left facial weakness.  In particular, at 
the June 1999 hearing, the veteran testified that, if he 
overworked himself, as a result of his partial facial 
paralysis, his speech will be affected somewhat (i.e., 
slurred speech) and he will bite his tongue when he eats.  
T. at 15-16.  According to the veteran's testimony, he 
experiences numbness or tingling sensations on both sides of 
his face.  T. at 30-31.  

The Board notes that the RO has evaluated this 
service-connected disability under the diagnostic code which 
rates impairment resulting from paralysis of the seventh 
(facial) cranial nerve.  According to this code, disability 
resulting from impairment of the veteran's seventh cranial 
nerve is evaluated based on the presence of moderate 
incomplete paralysis, severe incomplete paralysis, or 
complete paralysis of this nerve.  38 C.F.R. § 4.124a, 
Code 8207 (1999).  As of yet, medical evidence necessary to 
apply such criteria has not been obtained.  Further action to 
obtain such evidence is therefore required.

Left Upper Extremity

At the November 1998 VA examination, the veteran noted that, 
following a stroke in 1984, he could not move the left side 
of his body and that "later on this improved to a certain 
degree."  He pointed out that his daily function "is not 
well."  He did not provide any complaints specific to his 
left upper extremity.  On examination, the examiner noted 
that the neurological evaluation revealed some defects as 
mentioned above from the stroke, but no new findings.  He 
diagnosed, in part, status-post stroke and some residual 
effects from the stroke on the left side of the body.  The 
examiner further noted that the veteran experienced residual 
effects from the stroke which limited him to a great extent.  

Following this examination, the veteran noted specific 
problems with his left upper extremity.  In particular, in 
the notice of disagreement, the veteran stated that he has 
paralysis in his left hand and, as a result, cannot grasp any 
object "with any significance."  At the June 1999 hearing, 
the veteran testified that he does not use his left hand 
because "it just doesn't work."  T. at 17.  Although the 
veteran is able to use his left hand to tie his shoe laces, 
he cannot use his left hand to manipulate buttons.  T. 31.  

The Board notes that the RO has evaluated this 
service-connected disability under the diagnostic code which 
rates impairment resulting from paralysis of the 
musculospiral nerve (radial nerve).  According to this code, 
disability resulting from impairment of the radial nerve is 
evaluated based on the presence of mild, moderate, or severe 
incomplete paralysis of this nerve or on complete paralysis 
of this nerve.  38 C.F.R. § 4.124a, Code 8514 (1999).  In 
order to obtain medical evidence by which such criteria can 
be applied, a remand is required. 

Left Lower Extremity

At the November 1998 VA examination, the veteran noted that, 
among other problems already mentioned above relative to the 
left side of his body, he had been "limping on the left 
leg" since his 1984 stroke.  

On examination, the examiner noted that the neurological 
evaluation revealed some defects as mentioned above from the 
stroke, but no new findings.  The veteran's left knee reflex 
was increased.  As already noted, the veteran experienced the 
residual effects from the stroke which limited his function.  

Following the 1998 examination, the veteran noted specific 
problems with his left lower extremity.  In particular, in 
the notice of disagreement, the veteran stated that he had a 
severe limp on his left side.  At the June 1999 hearing, the 
veteran testified that he could not walk without his leg 
"giving out."  T. at 15, 26-28.  According to the veteran's 
testimony, when he walked, he noticed that his left foot 
slapped down on the floor followed by his ankle rolling over.  
T. 29-30.  The veteran testified that his left foot drags 
"all the time."  T. at 29.  

This disability has been evaluated under the diagnostic code 
which rates impairment resulting from paralysis of the 
sciatic nerve.  According to this code, disability resulting 
from impairment of the sciatic nerve is evaluated based on 
the presence of mild, moderate, moderately severe, or severe 
incomplete paralysis of this nerve (including marked muscular 
atrophy with severe incomplete paralysis) or on complete 
paralysis of this nerve.  38 C.F.R. § 4.124a, Code 8514 
(1999).  A review of the claims folder reveals that the 
November 1998 examination did not provide competent evidence 
of the extent of the paralysis of the veteran's sciatic 
nerve.  As with the other issues addressed above, further 
development is required to obtain the medical evidence 
necessary to rate this disability.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should assist the veteran 
as necessary in accordance with 38 C.F.R. 
§ 3.159 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA cardiology examination to 
determine the extent of his 
service-connected CAD with MI.  The 
claims folder and a copy of this remand 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
After reviewing the file, obtaining a 
detailed history from the veteran, and 
examining him, the examiner should 
provide an opinion as to the amount of 
workload (measured in metabolic 
equivalents) which results in dyspnea, 
fatigue, angina, dizziness, or syncope; 
the frequency of congestive heart failure 
over the past year; and whether the 
veteran has left ventricular dysfunction 
with associated ejection fraction.  See 
38 C.F.R. § 4.104, Code 7005 (1999).  

3.  In addition, the veteran should be 
accorded a VA neurologic evaluation to 
determine the extent of his 
service-connected post-operative 
residuals of carotid artery occlusive 
disease with bypass and status-post 
cerebrovascular accident.  The claims 
folder and a copy of this remand must be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  After 
reviewing the file, obtaining a detailed 
history from the veteran, and examining 
him, the examiner should provide an 
opinion as to the extent of paralysis of 
the veteran's left seventh (facial) 
cranial nerve (i.e., whether moderate or 
severe incomplete paralysis or complete 
paralysis of this nerve is present).  See 
38 C.F.R. § 4.124a, Code 8207 (1999).  
The examiner should also provide an 
opinion as to the extent of paralysis of 
the veteran's minor (left) radial nerve 
(i.e., whether there is mild, moderate, 
or severe incomplete paralysis or 
complete paralysis of this nerve).  See 
38 C.F.R. § 4.124a, Code 8514 (1999).  
Finally, the examiner should provide an 
opinion as to the extent of paralysis of 
the veteran's left sciatic nerve (i.e., 
whether there is mild, moderate, 
moderately severe, or severe incomplete 
paralysis (including marked muscular 
atrophy with any severe incomplete 
paralysis) or complete paralysis of this 
nerve).  See 38 C.F.R. § 4.124a, 
Code 8520 (1999).  

4.  The RO should thereafter re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  

After the veteran has been given opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration.  
The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


